Exhibit 10.2

 

LOGO [g541988g0307081649623.jpg]

McDermott Recognition Program Award Agreement

Dear [NAME]:

As you know, McDermott International, Inc. (together with its subsidiaries,
“McDermott”) and Chicago Bridge & Iron Company, N.V. (“CBI”) have entered into
an Business Combination Agreement, dated as of December 18, 2017 (as such may be
amended from time to time, the “BCA”), pursuant to which McDermott and CB&I have
agreed to combine their businesses (the “Proposed Combination”).

As a valued McDermott employee, McDermott hereby grants you a special cash
incentive award (the “Award”) to recognize your contributions to date and reward
your continued service during the critical period before and after the Proposed
Combination. The Award is subject to the terms and conditions as set forth in
this McDermott Recognition Program Award Agreement (the “Agreement”). This
Agreement shall be subject to McDermott’s Clawback Policy, which is incorporated
herein by reference.

Your aggregate Award is $[●]. The Award will be paid in cash on the dates
referenced below, in each case (except as provided below) subject to your
continued employment with McDermott or one of its subsidiaries through each
applicable date referenced below:

 

  •   The First Payment Date: 50% of the Award will be paid within fifteen days
following the date of the closing of the Proposed Combination (“Closing Date”);

 

  •   The Second Payment Date: 50% of the Award will be paid, if at all, within
fifteen days following the one-year anniversary of the Closing Date, provided
that $62.5 million in cost synergies relating to the Proposed Combination have
been achieved for any fiscal quarter ending after the Closing Date through the
one-year anniversary of the Closing Date, as independently verified by the
Company’s Internal Audit department (the “Synergies Target”). If the Synergies
Target has not been met as of the one-year anniversary of the Closing Date, then
no payment will be made as of the Second Payment Date and any unpaid portion of
the Award will be forfeited.

The Award will be subject to applicable taxes and withholding required by law.
The Award is subject to the following additional terms and conditions:

 

  •   In the event your employment is involuntarily terminated by McDermott by
reason of a Reduction in Force on or after the Closing Date, you will receive a
prorated portion of any amount of the Award that remains unpaid as of the date
of your termination, to be paid, if at all, on the Second Payment Date
contingent on the achievement of the Synergies Target, with such proration based
on the number of days you worked from the Closing Date through the date of your
termination divided by 365.

 

  •   For purposes of this Agreement, a “Reduction in Force” shall mean a
termination of employment with the Company due to elimination of a previously
required position or previously required services, or due to the consolidation
of departments, abandonment of facilities or offices, technological change or
declining business activities, where such termination is intended to be
permanent; or under other circumstances which the Committee, in accordance with
standards uniformly applied with respect to similarly situated employees,
designates as a reduction in force.



--------------------------------------------------------------------------------

  •   In the event of your death or Disability on or after the Closing Date, you
(or your estate or legal representative) will receive any amount of the Award
that remains unpaid as of the date of your death or Disability, to be paid
within 30 days following such date.

 

  •   For purposes of this Agreement, “Disability” shall have the meaning
assigned to such term in the 2016 McDermott International, Inc. Long-Term
Incentive Plan, provided that such disability also constitutes a “disability”
within the meaning of Section 409A of the Internal Revenue Code, as amended
(“Section 409A”).

 

  •   In the event you voluntarily terminate your employment with McDermott for
any reason, or are involuntarily terminated by McDermott for cause, you will
forfeit any amount of the Award that remains unpaid as of the date of your
termination.

 

  •   This Award will not be treated as salary or be taken into account for
purposes of determining any other compensation or benefits that may be provided
to you, including any severance benefits.

 

  •   This Agreement is between you and McDermott. You hereby agree that you
will keep the terms of this Agreement confidential, and will not, except as
required by law, disclose such terms to any person other than your immediate
family or legal or financial advisers (who also must keep the terms of this
Agreement confidential).

 

  •   Notwithstanding the foregoing, this Agreement will be null and void and of
no further force or effect if the BCA is terminated prior to the closing of the
Proposed Combination.

 

  •   This Agreement is intended to be in compliance with Section 409A, and will
be construed and interpreted accordingly.

We thank you for your dedicated service and look forward to your continued
service during this exciting time.

 

Very truly yours, MCDERMOTT

By:  

                                                                       

  Name:   Title:

 

Acknowledged and accepted:

 

[NAME]

 

2